          Case 1:19-cv-10712-NMG Document 5 Filed 06/20/19 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


__________________________________________
PATRICIA FINIGAN,                          )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                   C.A. No. 19-10712-NMG
                                           )
                                           )
ALEX AZAR, SECRETARY OF HEALTH and         )
HUMAN SERVICES                             )
                        Defendant.         )
                                           )
                                           )



   ASSENTED-TO DEFENDANT’S MOTION FOR EXTENSION TO FILE ANSWER

       Defendant, the Secretary of Health and Human Services, requests that the Court grant an

extension until October 16, 2019, within which to file his Answer to the Complaint. The

Complaint challenges Defendant’s decision to deny Medicare reimbursement for disposable

sensors that Plaintiff has used in connection with a “continuous glucose monitor” that she uses

for initial monitoring of her diabetic condition. Defendant takes the position that his denial of

coverage is supported by substantial evidence in the administrative record, pursuant to 42 U.S.C.

§ 403(g) (incorporated into the Medicare statute by 42 U.S.C. § 1395ff). Defendant is required

to prepare and produce the formal administrative record in connection with preparing and filing

his Answer. The undersigned has been informed that the formal administrative record will be

prepared by September 27. Defendant requests an extension a short period of time beyond that

to prepare his Answer.

       Counsel for Plaintiff assents to this extension, and the undersigned is unaware of any

prejudice to Plaintiff or to the proceedings of the Court if this extension is granted.


                                                  1
          Case 1:19-cv-10712-NMG Document 5 Filed 06/20/19 Page 2 of 3




                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Anita Johnson__________      ___
                                              ANITA JOHNSON, BBO No. 565540
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov




                 CERTIFICATE OF SERVICE and RULE 7.1 CONFERENCE

I hereby certify that this document will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiff electronically, on this 20th day of June, 2019, and
that said counsel has assented to this motion.



                                              /s/ Anita Johnson
                                              Assistant United States Attorney




       Pursuant to L.R. 83.5.2, please enter the appearance of the undersigned Assistant United

States Attorney as counsel for the defendant in the above-captioned matter.



                                              Respectfully submitted,

                                              ANDREW E. LELLING

                                                 2
          Case 1:19-cv-10712-NMG Document 5 Filed 06/20/19 Page 3 of 3


                                             United States Attorney

                                      By:    /s/ Anita Johnson__________      ___
                                             ANITA JOHNSON, BBO No. 565540
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             John Joseph Moakley U.S. Courthouse
                                             1 Courthouse Way - Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3266
Dated: June 20, 2019                         Anita.Johnson@usdoj.gov




                                CERTIFICATE OF SERVICE

I hereby certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.



Dated: June 20, 2019                         /s/ Anita Johnson
                                             ANITA JOHNSON
                                             Assistant United States Attorney




                                                3
